Citation Nr: 1528254	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-11 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988, and from February 1991 to December 1991.

These matters come to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2010, a statement of the case was issued in April 2012, and a substantive appeal was received in August 2012.

The Veteran raised a claim of entitlement to service connection for tinnitus in a May 2012 correspondence.  This has not yet been adjudicated by the RO and is therefore referred back for appropriate action.


FINDINGS OF FACT

1.  In a January 1990 rating decision, the RO denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal that determination and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the RO's January 1990 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim of service connection.

3.  In a September 2005 rating decision, the RO denied entitlement to service connection for low back disability; the Veteran did not appeal that determination and new and material evidence was not received within one year of its issuance.

4.  Additional evidence received since the RO's September 2005 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for low back disability, and raises a reasonable possibility of substantiating the claim of service connection.

5.  The weight of the evidence shows that the Veteran has bilateral hearing loss as a result of active service.

6.  The weight of the evidence shows that the Veteran has a low back disability as a result of active service.

7.  The weight of the evidence shows that the Veteran has Meniere's disease as a result of active service.


CONCLUSIONS OF LAW

1.  The January 1990 RO decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the January 1990 rating decision which denied entitlement to service connection for bilateral hearing loss, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The September 2005 RO decision denying entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the September 2005 rating decision which denied entitlement to service connection for low back disability, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria to establish service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2014).

7.  The criteria to establish service connection for low back disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 1988, the Veteran filed a claim of service connection for bilateral hearing loss.  In a January 1990 rating decision, the RO denied entitlement to service connection for bilateral hearing loss as no disability was shown.  The Veteran did not file a notice of disagreement and no new and material evidence was received during the one-year appeal period.  The January 1990 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In February 2005, the Veteran filed a claim of service connection for a low back disability.  In a September 2005 rating decision, the RO denied entitlement to service connection for low back disability as the evidence did not show such condition to be related to service or a service-connected disability.  In January 2006, the Veteran submitted a medical opinion in support of his claim and additional treatment records pertaining to the back.  See 01/12/06 VBMS entries, Medical Treatment Record - Non-Government Facility.  In November 2006, the RO confirmed the denial of service connection.  The Veteran did not file a notice of disagreement and no new and material evidence was received during the one-year appeal period.  The November 2006 decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In March 2009, the Veteran filed claims to reopen entitlement to service connection for bilateral hearing loss and low back disability.  

In support of the claim to reopen entitlement to low back disability, the Veteran submitted two positive etiological opinions; such opinions were not previously of record.  With regard to his hearing loss claim, the Veteran underwent a VA examination in January 2009, indicating current disability and containing a positive opinion.  Such opinions support an etiological relationship to service.  38 C.F.R. § 3.303.  Likewise, the Veteran has submitted lay statements and testified before the Board regarding his claimed disabilities.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For the above reasons, the claims of service connection for bilateral hearing loss and low back disability are reopened.  38 U.S.C.A. § 5108.  


Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss and arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The Veteran claims entitlement to service connection for bilateral hearing loss and Meniere's disease due to noise exposure during active service.  He claims entitlement to service connection for low back disability due to service and due to his service-connected left knee disability.  

In January 2010, the Veteran underwent a VA examination.  The examiner diagnosed sensory hearing loss and tinnitus.  The examiner noted that the Veteran's January 1985 enlistment examination showed normal hearing sensitivity bilaterally from 500-6000 Hertz.  An April 1986 note reflects 'left tympanic membrane bulging.'  Chronic sinus issues were documented as well as proposed diagnosis of eustachian tube dysfunction.  A September 1986 report reflects acoustic trauma during a live fire exercise as well as sinus discharge.  A March 1988 document shows a claim of hearing loss.  His September 1988 reenlistment examination shows a shift in thresholds with hearing loss present at frequencies in both ears.  Bone conduction was not measured on the examination so the examiner stated that it is not possible to exclude the presence of effusion or middle ear contribution with this measured loss.  The examiner noted that hearing is measured within normal limits bilaterally from 500-8000 Hertz on examination in November 1989.  Testing in February 1991 showed normal hearing sensitivity from 500-4000 HERTZ in the right ear and normal hearing sensitivity from 500-6000 HERTZ in the left ear.  A November 2008 Ear, Nose, and Throat record lists a diagnosis of active right Meniere's disease and low frequency sensory neural hearing loss; the onset date was listed as 2005.  The examiner found that, overall, audiometric records throughout the given service period reflect a fluctuation of measured thresholds, greater in the right ear.  Documents validate complaints of hearing loss as well as vertigo and sinus difficulties.  While the fluctuating hearing and complaints of hearing loss may be related to the sinus issues, private records reflect the diagnosis of active Meniere's disease and low frequency hearing loss.  The examiner opined that given the low frequency fluctuating configuration, the hearing loss is likely associated with the Meniere's disease as is the tinnitus as a secondary condition.  Reports within the records suggests the onset of the disease during his military service.

The Board concedes that the Veteran experienced acoustic trauma during active service, as such is consistent with his duties.  In light of the assertions of the Veteran and the positive etiological opinion, the Board finds that the evidence is in relative equipoise and the claims will be granted on the basis of the application of benefit of the doubt in the Veteran's favor.  In light of the contentions of the Veteran and the positive opinion of record, the Board finds that service connection is warranted for bilateral hearing loss and Meniere's disease.  

With regard to the low back disability, a March 1986 service treatment record reflects complaints of low back pain after an injury 5 days prior.  The diagnosis was mild L.S.S.

Correspondence dated in February 2009 from W.B., M.D., reflects that the Veteran has sought treatment for the past 14 years or so.  The Veteran reported that while on active duty he fell into a hole.  In the 1990s he sustained an injury to his left knee and subsequently underwent surgeries; since then his knee gives out.  In 1995, he suffered pain in the low back and left knee numbness and went on to have a lumpectomy, has L4, L5 fractures, and had a lumbar fusion in February 2006.  The diagnosis was chronic low back pain syndrome secondary to injury and multiple injuries.  His pain was most likely to be chronic.  It was found likely that the injury sustained from the fall resulted in chronic back pain and complications resulted in permanent low back syndrome.  See 03/23/2009 VBMS entry, Medical Treatment Record - Non-Government Facility.

An opinion from a neurological surgeon, E.M.A., reflects that the Veteran was seen in October 2004 wherein he complained of intermittent low back pain, severe leg pain more left leg until six months ago when he started having severe left leg pain in the posterior buttocks/thighs/calf distribution into the leg and left foot with some numbness reminiscent of an L5 type of radiculopathy.  The Veteran denied any trauma to the back except when in service he fell into a fox hole or in a tank track.  The examiner noted review of the VA medical records and saw that the Veteran had in fact been complaining to doctors about the knee pain on the left side with multiple falls.  The examiner stated that this in fact clearly shows that this injury had to have happened during his military period as he stated.  The examiner stated that the back injury occurred and was overlooked while being treated for the initial knee injury.  The examiner stated that his condition should be service-related.  See 03/23/2009 VBMS entry, Medical Treatment Record - Non-Government Facility.

The Board acknowledges that such opinions were based on the reports of the Veteran and review of some, not all, medical records; there is no indication the examiners reviewed the Veteran's service treatment records.  Thus, such opinions were not based on the entire evidence of record.  

The Board concedes that the Veteran experienced back symptomatology during service and service connection is in effect for a left knee disability due to an injury that occurred during service.  The Board finds the Veteran's assertions of a back injury to be credible.  Likewise, there are two positive etiological opinions of record.  The Board finds that the evidence is in relative equipoise and the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor.  In light of the contentions of the Veteran and the positive opinions of record, the Board finds that service connection is warranted for low back disability.



ORDER

The claim of service connection for low back disability is reopened, and entitlement to service connection for low back disability is granted.

The claim of service connection for bilateral hearing loss is reopened, and entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for Meniere's disease is granted.  



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


